._.
                                                                          ssa


           OFFICE OF.THE A-ITORNEY GENERAL OF TEXAS
                            AUSTIN




      Uoriorable24.01 Flawem
      saorataryof State
      Bustin, Texss      .,
      Dear hfr.lf?.WQI’S,




  ,



                               4.,&&ion 14 of tha Con&t-
                                 tall.wli retqw3a to the
                                 Gioverxior
                                          with his,object-
                                s,   (..%sll&ays   em9ptcd),   art&r
           it g&~.+.um%een     presented to him vbila the
i ’        legislatorsf5 in session, becomes a lawr
 5         Wers ti bill  is filed a-it&the Secretary Op
           9tat.etier 8iicholrausiBbn0a8(tiat is, Con-
           stituticn,krtiole 4, Ss@im 14) ad the bill
           contains an emargonc;rclauas a proved by the
           r!3y,izCri?3
                     2/s -rateaooa tha 'oil
                                          f beam?8 OffoOt-
           3.~0,(a) on the date it 1s Piled in~ths of?pice
           of the Liaoretaryof St&a) or (b) on the expirs-
           tion of 10 days (Sun&ays excepted)after the
             X. 0. Flowers - page 2
    lionorabla



        bill is presented to the Wvernor?
             *As an cxanple, please 888 volume 1 of
        tho Act& of tlie46th Legislaturepage QQ
        where Chapter t3,11.5. 604 contains au emer-
        goncy clause and carries   un page 102 t&e f’ol-
        1owlng lnfomation:
                   *Filed witheut the C0vernors*
              signature,ILay3, 1931. Effective
              ImY 9, 1931.'
             *BrSefZy, how was it determined that this
        net beoam9 effootive hay 0, 1930 und0r tho oir-
        rumstanoee?*

             That portion of Section 14, Article IV, of the
    Constitutionpertinert to your inquiry is as followsg

               'If any bill oball not be returned by
        the GoveHUm with-hi5 objection&i   within
        ten days (Sunday5 OxCepted) after it shall
        have been presented to him, the sam 5h5ll
        be a law in lihe manner a5 if be had sign-
        ud it,   unSess the Legislatum,  by its aif-
        jourmeet, prevent Its return, in which
        case it 5hallbe a Saw, unZese he ahall
        file the eme vith his objections,In the
,       offloe of the 3acretary of State and p;Lve
        notice thereof by pYbli0 pFoclamationwith-
        in twenty days aftar suoh adjournment,5
              In th0 nnttor 0f esorcising the veto power, the
    Oovernor is excroisinga legislativefunction, and not an
    otecativo~funotion. Fulmora Y. Lane, MO S. \i'. 405, loR2.
    From this it follows the approval of the Governor, or his
    failure to disapprove in the manner prorLrh& by the Con-
    stitutlon-- hia official action -- is an e55ential part
    of the lsL;islct~vefunction to enact a law.
              Section 39, hrtlclo III, of tllaConstitutionds-
    c1arcet
              "No lau lassed by the Lqislature,
         cxcoittthe general approlfiiation
                                         Aot,
      aonorablaL;.0. Flowers - page 3




                 ihan Annl
                         ;rjrgency acltwet hais the approval
      or ihlltioverncr,or t&w3 must be shown the Cailure of
      tLl2L-;;VertOrto r.?turntr.
                               ,e same within the t&me required
      $3;th Constitutionwith hfe objectlonethereto before
      t113 snm3 becom0s effootivs aa finichd legi.&?latfon.

                Xlon an enorgancy sot has boon ayprovod by the
      ;overnor,or VilCll ho h&8 net aoted fn Guch a :rrJxlth
      rOSi9CtGO t,habill in hio ban&~ a~ tC ;trOVT!Et it6 ‘&COTS-
      in,;effective,the 0merSonoy wt does become e?footive,
      $ut of course its eff,xt*vo date is k?rornand after fts
      ~XLssafip
             .  $g &vz   sef?n ",ilxr;
                                    2 wrt r2 the essential pas-
      xi;;0of an net in the action of the tiwmnor fn the way
      proscribedby the Constituticn.
                In the case you put f.tfolloae from uhat wo have
      k&ii that tkc es2rge~nc.yact becow effeative on the expira- )
      tiou of ten ctc;l's
                       (Sunt%y& exct?Ftec?)
                                          after the bill had been
      prrescctadto the tiovorncr.
  I
                mrth2r            tc your midemil
                         rcIJlyPnl;                  Inquiry as
      to *how it cus c:ctormine&that thio Act (mZ, 6, II. Be BoBI
      Bcte 46th Log. reg. ser-s.);t.cca;;lo
                                         cffectlve bay 9, 1939,
      .Wnlcrthe clrcumstencns,~wd cannot unswor, exoept upon
      tIiafam,Lliarruleof presl,uhptfon of oPfJ.cialrsgularity.
      3. is,Bo. 8oQ yas pws& by the I:nueeApril 13, $939, by
      f vote of 119 yeas, no naya: by tR3 Senate April 24, 1930,
      Sy a vote of 29 yeas, no nays. It bears the ondoroement
e *   Pileii~
            without the tiovernor*aaiqnature bay 3, 1939, effeot-
 5    Lv3 my 9, 103s. The r&ateupon abiob the bill wae present-
      3cIto the liovernori.6not s&own. Lresu.m‘,tl.aely, the ten
      iays (c~clucling Sundays) nllo~eci.
                                        by the oovernor under the
      Constitutionto Ilo& and cnnsiaor the            ex@rc%i on
                                             ti2?.CUPC,

      by E, 1930, in which wont tbc act would become ePfoctivs
    aC;rOEI
          ard.after its paseap,ev,
                                 vbich would buve been Jlny
    9, 1939.
                     '5 ,_

                               vary truly yours




                                           Ocio Speer
                                            Assistnnt




J